Order entered May 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00575-CV

                                FELIPE CARDONA, Appellant

                                                V.

                   SIMMONS ESTATE HOMES I, LP, ET AL., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-05101-F

                                            ORDER
       By separate motions, appellant requests an extension of time to file a reply brief to each

of the two appellees’ brief that have been filed in this appeal. We GRANT the May 19, 2015

motions to the extent we ORDER appellant to file, no later than June 8, 2015 a single brief

addressing the arguments in the two appellees’ briefs and complying with the length limitations

in rule 9 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4(i)(2)(C).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE